OPINION — AG — **** DEPUTY STATE EXAMINER — CONFLICT OF INTEREST — PREPARATION OF FINANCIAL STATEMENTS **** A COUNTY MAY LEGALLY PAY THE CLAIM OF A DEPUTY STATE EXAMINER WHO WHILE ACTING IN HIS PRIVATE CAPACITY AND NOT A DEPUTY STATE EXAMINER PREPARED A FINANCIAL STATEMENT AND BUDGET FOR THE COUNTY WHERE THE DEPUTY EXAMINER IS A RESIDENT OF THE COUNTY WHERE THE CLAIM IS FILED, BUT DOES NOT AUDIT THE BOOKS OF THE COUNTY, BUT USES THE INFORMATION OBTAINED FROM THE AUDIT TO PREPARE THE FINANCIAL STATEMENT AND BUDGET. CITE: 74 O.S. 1961 212 [74-212], 74 O.S. 1961 214 [74-214] (W. HOWARD O'BRYAN) ** SEE: OPINION NO. 72-163 (1972)